Citation Nr: 0944179	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  05-31 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hypertension 
secondary to service-connected diabetes mellitus, type 2. 

2. Entitlement to service connection for pancreatitis 
secondary to service-connected diabetes mellitus, type 2. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1971 to January 1974, including service in the 
Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2005 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In November 2007, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directive.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

In July 2009, in accordance with VHA Directive 2006-019, 38 
U.S.C.A. § 7109, and 38 C.F.R. § 20.901(d), the Board 
requested an advisory VA medical opinion from an 
endocrinologist of the Veterans Health Administration.  In 
September 2009, the Board provided the Veteran and his 
representative a copy of the opinion and afforded the Veteran 
opportunity to submit additional argument and evidence.  The 
Veteran's representative submitted additional argument in 
October 2009. 


FINDINGS OF FACT

1.  There is competent medical evidence showing that 
hypertension is related to service-connected diabetes 
mellitus, type 2. 

2.  There is competent medical evidence showing that 
pancreatitis is related to service-connected diabetes 
mellitus, type 2. 




CONCLUSIONS OF LAW

1.  Hypertension is proximately due to or the result of a 
service-connected diabetes mellitus, type 2.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2009).  

2.  Pancreatitis is proximately due to or the result of a 
service-connected diabetes mellitus, type 2.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2009). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696, 1700-1701 (April 21, 
2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letter, dated in January 2005 and March 2006.  The notice 
included the type of evidence needed to substantiate the 
claims of service connection, namely, evidence of an injury 
or disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  

The Veteran was notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to 
the extent there was pre-adjudication notice); and of Dingess 
v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the 
elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claims were 
readjudicated as evidenced by the supplemental statements of 
the case, dated in February 2007 and in March 2009.  Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, and private medical records.  The 
Veteran was afforded a VA examination.  As noted, in July 
2009, the Board obtained an advisory VA medical opinion from 
an endocrinologist of the Veterans Health Administration. 

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  3 8 C.F.R. § 3.310(a).  Secondary service 
connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en 
banc).  In October 2006, 38 C.F.R. § 3.310(a) was amended to 
conform with Allen; additionally, other substantive changes 
were made.  As the claim was filed before the other 
substantive changes were made, only the changes that conform 
to Allen apply.


Facts 

The service treatment records contain no complaint, finding, 
history, treatment, or diagnosis of hypertension or 
pancreatitis.  

After service, private treatment records show that in March 
2004 the Veteran's health problems included acute 
pancreatitis.  In August 2004, his health problems included 
hypertension.  

VA records show that in September 2004 history included 
diabetes mellitus, hypertension, and pancreatitis.  In 
October 2004, an ultrasound of the pancreas revealed an 
enlargement of the head of the pancreas, but the body of the 
pancreas was unremarkable.  In December 2005, a CT scan 
revealed an unremarkable pancreas.  

After service, in a rating decision in July 2005, the RO 
granted service connection for diabetes mellitus, type 2, as 
the disease was presumed to be service incurred for the 
Veteran, who served in Vietnam during the Vietnam era and was 
exposed to Agent Orange.

In statements, in February 2006 and in January 2008, a 
private physician expressed the opinion that the Veteran's 
hypertension and pancreatitis were due to diabetes, caused by 
exposure to Agent Orange.  The physician did not explain why 
he concluded that the hypertension and pancreatitis were 
related to diabetes. 

On VA examination in June 2006, the VA examiner noted that 
the Veteran had been diagnosed with diabetes and hypertension 
at the same time.  The VA examiner stated that hypertension, 
diagnosed at the same time as diabetes, was not due to 
diabetes mellitus.  The VA examiner stated that the MRI in 
February 2006 showed no evidence of pancreatitis and that any 
pancreatitis had resolved.  In an addendum, the VA examiner 
stated that hypertension and pancreatitis were less likely 
than not related to diabetes mellitus.  The VA examiner did 
not offer any rationale explaining how he concluded 
hypertension and pancreatitis were unrelated to diabetes 
mellitus.

In a statement in January 2008, the Veteran stated that 
before and during service he did not have hypertension or 
pancreatitis and the problems began after service.  He also 
expressed the opinion that exposure to Agent Orange caused 
his diabetes, resulting in hypertension and pancreatitis.

In July 2009, as the medical evidence was is insufficient to 
decide the claims, the Board requested an advisory VA medical 
opinion from an endocrinologist of the Veterans Health 
Administration (VHA). 

        The Board asked the VHA expert for an opinion on the 
following: 

1). Is hypertension caused by service-connected diabetes 
mellitus? 

2). If hypertension is not caused by service-connected 
diabetes mellitus, is hypertension aggravated by 
service-connected diabetes mellitus, that is, is 
hypertension is made permanently worse by diabetes? 

3). Is pancreatitis caused by service-connected diabetes 
mellitus? 

4). If pancreatitis is not caused by service-connected 
diabetes mellitus, is pancreatitis aggravated by 
service-connected diabetes mellitus, that is, is 
pancreatitis made permanently worse by diabetes?

In August 2009, the VHA expert, Staff Physician and Professor 
of Medicine and Chief of the Diabetes Division at a VA 
Medical Center, offered the following opinion. 

The VHA expert explained that diabetes mellitus, type 2, is 
part of a metabolic-cardiovascular cluster of diseases known 
as the metabolic syndrome and includes diabetes, 
hypertension, dyslipidema and obesity, and that approximately 
half of individuals with diabetes mellitus, type 2, develop 
hypertension.  The VHA expert concluded that the development 
of hypertension in the Veteran was related to the diabetes.  

The VHA expert also explained that it was well established 
that the incidence of pancreatitis increases approximately 3 
fold in diabetic individuals versus non-diabetic individuals 
and that diabetics also have an increased incidence of 
dyslipidemia and heptobiliary tract disease, both of which 
can cause pancreatitis.  The VHA expert concluded that it was 
reasonable to assume the pancreatitis was related to the 
diabetes and diabetes-related medical problems.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a claimant is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board).)

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

The Veteran does not argue and the record does not show that 
either hypertension or pancreatitis was present coincident 
with service and hypertension as a chronic disease was not 
manifested to a compensable degree within one year after the 
Veteran was separated from service.  38 U.S.C.A. §§ 1110 and 
1112.  Also neither hypertension nor pancreatitis is a 
disease subject to presumptive service connection for a 
Veteran who served in Vietnam during the Vietnam era, and it 
is presumed the Veteran was exposed to Agent Orange.  
38 U.S.C.A. § 1116.

The Veteran essentially argues that hypertension and 
pancreatitis are related to service-connected diabetes 
mellitus, type 2. 

On the question of secondary service connection there is 
evidence for and against the claim.  In opposition to the 
claims is the opinion of the VA examiner who expressed the 
opinion that neither hypertension nor pancreatitis is related 
to diabetes mellitus, type 2.  The evidence supporting 
service connection consists of the opinions of a private 
physician and of a VHA expert. 

The credibility and weight to be attached to a medical 
opinion are within the Board's province as finder of fact.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As for the opinions of the VA examiner, opposing the claims, 
and of a private physician, favoring the claims, the opinions 
were expressed in terms of mere conclusions without analysis, 
and the Board had determined that the opinions were 
insufficient to decide the claims and for this reason the 
Board sought an advisory VA medical opinion.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (A mere conclusion by 
a medical doctor is insufficient to allow the Board to make 
an informed decision as to what weight to assign the 
opinion.).

On the question of secondary service connection, the VHA 
expert, Professor of Medicine and Chief of the Diabetes 
Division at a VA Medical Center, explained that diabetes 
mellitus, type 2, is part of a metabolic-cardiovascular 
cluster of diseases known as the metabolic syndrome and 
includes diabetes and hypertension and that approximately 
half of individuals with diabetes mellitus, type 2, develop 
hypertension.  The VHA expert concluded that the development 
of hypertension in the Veteran was related to diabetes.  This 
evidence is not controverted by evidence of greater probative 
value and the Veteran prevails on the claim of secondary 
service connection for hypertension.  

The VHA expert also explained that it was well established 
that the incidence of pancreatitis increases approximately 3 
fold in diabetic individuals versus non-diabetic individuals 
and that diabetics also have an increased incidence of 
dyslipidemia and heptobiliary tract disease, both of which 
can cause pancreatitis.  The VHA expert concluded that it was 
reasonable to assume the pancreatitis was related to the 
diabetes and diabetes-related medical problems.  This 
evidence is not controverted by evidence of greater probative 
value and the Veteran prevails on the claim of secondary 
service connection for pancreatitis. 


ORDER

Service connection for hypertension as secondary to service-
connected diabetes mellitus, type 2, is granted.

Service connection for pancreatitis secondary to service-
connected diabetes mellitus, type 2, is granted. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


